Citation Nr: 0941344	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  07-03 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to automobile and adaptive equipment or 
adaptive equipment only.

2.  Entitlement to specially adapted housing or a special 
home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant served on active duty from June 1961 to 
February 1984.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Denver, 
Colorado Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In particular, a January 2006 rating decision 
that denied the appellant's claim of entitlement to specially 
adapted housing or a special home adaptation grant and a May 
2008 rating decision that denied the appellant's claim of 
entitlement to automobile and adaptive equipment or adaptive 
equipment only.


FINDING OF FACT

In October 2009, prior to the promulgation of a decision in 
the appeal, the Veteran submitted a written statement on a VA 
Form 21-4138, withdrawing his appeal; his representative also 
submitted a written statement to that effect.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran on the issues of entitlement to specially adapted 
housing or a special home adaptation grant and entitlement to 
automobile and adaptive equipment or adaptive equipment only 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R.§§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204(c).

The Veteran filed a substantive appeal (VA Form 9) in 
February 2007 with respect to his claim of entitlement to 
specially adapted housing or a special home adaptation grant.  
In February 2009, he filed a VA Form 9 with respect to his 
claim of entitlement to automobile and adaptive equipment or 
adaptive equipment only.  In each substantive appeal, the 
Veteran indicated that he wanted a Board hearing before a 
Veterans Law Judge at the local RO; he also indicated that he 
would accept a videoconference hearing.  

The Veteran was subsequently scheduled a Board 
videoconference hearing on October 23, 2009; however, prior 
to that date, the Veteran submitted a statement on VA Form 
21-4138 indicating that he wished to withdraw the appeal 
before the Board that was to be addressed at the hearing.  
The Veteran's representative also submitted a written 
statement at that time which withdrew the Veteran's appeal.  

As the Veteran has withdrawn his appeal as to the issue of 
entitlement to specially adapted housing or a special home 
adaptation grant and the issue of entitlement to automobile 
and adaptive equipment or adaptive equipment only, there 
remain no allegations of error of fact or law for appellate 
consideration.  Therefore, the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) are not applicable.  
Accordingly, the Board does not have jurisdiction to review 
the appeal as to entitlement to specially adapted housing or 
a special home adaptation grant or the issue of entitlement 
to automobile and adaptive equipment or adaptive equipment 
only, and these issues are dismissed without prejudice.



	(CONTINUED ON NEXT PAGE)





ORDER

The appeal as to the issue of specially adapted housing or a 
special home adaptation grant is dismissed, as is the appeal 
as to the issue of entitlement to automobile and adaptive 
equipment or adaptive equipment only.





____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


